Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  The term AGC is not defined in the specification nor claims. It will be assumed for purposes of examination that the term refers to  Automatic Generation Control and is known as a system for adjusting the power output of multiple generators at different power plants, in response to changes in the load. Claims dependent of claims 1 and 13 inherent said deficiency.  
Claims 1, 2 4, 11-20 recite the term “secondary frequency modulation” for examination purposes it will be assumed that said term “secondary frequency modulation” is a secondary control signal frequency modulation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The term "benchmark and non-benchmark" in claims 4-11 and 13-20 is a relative term which renders the claim indefinite.  The term " benchmark and non-benchmark " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 8 recites the limitation " the maximum AGC command value " in claim 8.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 12 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jun (CN107026461).
Regarding claim 1, Jung teaches photovoltaic power plant, comprising a photovoltaic power station and an active power control system (see Fig. 1 & 2), wherein: 
the photovoltaic power station comprises photovoltaic arrays and photovoltaic inverters, and the photovoltaic inverters are configured to convert direct-current electrical energy generated by the photovoltaic arrays into alternating-current electrical energy (see Fig. 1 and 2 : the power generating unit such as the PV inverter,); and
the active power control system is configured to perform, based on a power control AGC command value, power allocation among the photovoltaic inverters in a case that operating data of the photovoltaic power plant meets a preset condition for secondary frequency modulation (see Fig. 1 & 2 ), and adjust active power outputted by the photovoltaic inverters based on the photovoltaic inverters' AGC command values after the power allocation (see Fig. 1 & 2 … quickly adjusts the active and reactive power of each power generation unit, maintains the power system transient stability, frequency stability, voltage stable…).
Regarding claim 2, Jun teaches wherein the active power control system comprises a field-level controller and single-unit frequency modulation modules, wherein:
the field-level controller is configured to perform, based on the AGC command value, the power allocation among the photovoltaic inverters in a case that the operating data of the photovoltaic power plant meets the condition for secondary frequency modulation, and generate a corresponding power adjustment command for ones of the photovoltaic inverters which meet a preset condition for command value adjustment after the power allocation (see … The stability control system sends the power adjustment control device to the power coordination control device according to the stability control strategy when the power grid fails. The power coordination control device generates the adjustment command according to the state of collecting the power generation unit and the SVG and other devices through the communication method, and sends the adjustment instruction to the SVG device, the centralized inverter and the string type square matrix by using the optical ring network with the fast Ethernet protocol…); and the single-unit frequency modulation modules are connected to their respective photovoltaic inverters, and are configured to adjust, based on the AGC command values and the power adjustment command, the active power outputted by the photovoltaic inverters (see power coordination control method; steps 1-4).
Regarding claim 11, Jun teaches wherein the field-level controller further comprises a power changing rate control apparatus configured to:
when primary frequency modulation is performed on the photovoltaic power plant, adjust power of the photovoltaic power plant based on a predetermined first adjustment rate and a predetermined first adjustment step size, in a case that the photovoltaic power plant meets a latching superimposition operating condition of the primary frequency modulation and the secondary frequency modulation, and an increasing amount of active power at a grid-connection point of the photovoltaic power plant is greater than a lower limit threshold of the active power at the grid-connection point; and
adjust the power of the photovoltaic power plant based on a predetermined second adjustment rate and a predetermined second adjustment step size, in a case that the total AGC command value of the non-benchmarks of a plurality of photovoltaic inverters is less than the lower limit threshold of the active power at the grid-connection point.
	Regarding claim 12 Jun teaches a method for controlling secondary frequency modulation of a photovoltaic power plant (see Fig. 1 & 2), comprising:
monitoring operating data of the photovoltaic power plant (see Fig. 1 and 2 : the power generating unit such as the PV inverter,);
determining that the operating data of the photovoltaic power plant meets a preset condition for secondary frequency modulation;
performing, based on a power control AGC command value, power allocation among photovoltaic inverters (see Fig. 1 & 2 ); and
adjusting, based on the photovoltaic inverters' AGC command values after the power allocation, active power outputted by the photovoltaic inverters (see Fig. 1 & 2 … quickly adjusts the active and reactive power of each power generation unit, maintains the power system transient stability, frequency stability, voltage stable…).
Regarding claim 13 Jun teaches wherein performing, based on the power control AGC command value, the power allocation among the photovoltaic inverters comprises:
selecting, based on detected active power outputted by the photovoltaic inverters plant (see Fig. 1 and 2 : the power generating unit such as the PV inverter,), a corresponding allocation manner to perform the power allocation among non-benchmarks of the photovoltaic inverters; and
determining sequentially, based on the AGC command value of each of the non-benchmarks obtained after the power allocation, whether each of the non-benchmarks meets a preset condition for command value re-adjustment, and generating a power adjustment command to perform power adjustment on one of the non-benchmarks which meets the condition for command value re-adjustment (see Fig. 1 & 2 … quickly adjusts the active and reactive power of each power generation unit, maintains the power system transient stability, frequency stability, voltage stable…).
Regarding claim 20, Jun teaches wherein adjusting, based on the photovoltaic inverters' AGC command values after the power allocation, the active power outputted by the photovoltaic inverters comprises: when the primary frequency modulation is performed on the photovoltaic power plant, adjusting power of the photovoltaic power plant based on a predetermined first adjustment rate and a predetermined first adjustment step size, in a case that the photovoltaic power plant meets a latching superimposition operating condition of the primary frequency modulation and the secondary frequency modulation, and an increasing amount of active power at a grid-connection point of the photovoltaic power plant is greater than a lower limit threshold of the active power at the grid-connection point; and
adjusting the power of the photovoltaic power plant based on a predetermined second adjustment rate and a predetermined second adjustment step size, in a case that the total AGC command value of the non-benchmarks of a plurality of photovoltaic inverters is less than the lower limit threshold of the active power at the grid-connection point (see … The power coordination control device is connected to the booster station total ring network switch through the Ethernet port. At the same time, the booster station has a stability control system and a telecontrol system. The telecontrol system receives the power command or voltage command issued by the dispatching center and forwards it to the power coordination controller. The stability control system sends the power adjustment control device to the power coordination control device according to the stability control strategy when the power grid fails…).

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 4-8 and 14-19 are allowed by virtue of dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIM ORTIZ/           Examiner, Art Unit 2836